DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. The US PGPUB of present application (US 2021/0160598 A1) does not show the claimed limitations of “the instrument microphone and the headgear apparatus microphone”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Betts-Lacroix (US 2013/0101134 A1) in view of Perkins (4,342,244) in view of Ridley (US 9,635,445 B1), further in view of Ito (US 2003/0121401 A1) and further in view of Family et al. (US 2018/0352334 A1).
Claim 5, Betts-Lacroix teaches a system comprising: an instrument microphone comprising a clip and a wireless transmitter, the clip constructed to couple the instrument microphone to an instrument (Betts-Lacroix, ¶0126).
Betts-Lacroix teaches the musical instrument.
Betts-Lacroix does not teach the musical instrument is a brass or woodwind instrument.
(Perkins, C2, ln 19-26). The motivation to combine Betts-Lacroix’s musical instrument as Perkins’s saxophone is for an instrumentalist according to his ability and to the capabilities of the particular instrument (saxophone) for each instrumentalist desires to produce (Perkins, C2, ln 19-26).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention as where a brass instrument (saxophone) as taught by Perkins and Betts-Lacroix for an instrumentalist according to his ability and to the capabilities of the particular instrument (saxophone) for each instrumentalist desires to produce.
A headgear apparatus microphone comprising a wireless transmitter, the headgear apparatus microphone constructed to coupled to a head of a vocalist (Betts-Lacroix, ¶0126, on user’s head) (¶0126, system with one or more wireless microphones).
Betts-Lacroix teaches a wireless microphone output audio to wireless speakers (Betts-Lacroix, Fig.1 and 5, 6). 
Betts-Lacroix does not teach a Bluetooth speaker, the Bluetooth speaker battery powered, the Bluetooth speaker comprising a wireless receiver, the wireless receiver constructed to receive wireless transmissions from the instrument microphone and the headset microphone, the Bluetooth speaker having: a built in digital reverb/delay; a built in digital device EQ that enhances sound before amplification; an effects module; one or more control knobs and buttons; a driver; a midrange; and a tweeter.
Ridley teaches a Bluetooth speaker, the Bluetooth speaker battery powered, the Bluetooth speaker comprising a wireless receiver, the wireless receiver constructed to receive wireless transmissions from a microphone (Ridley Fig.1 and c7, ln 18-29) (Bluetooth technology for receive, inherent to have a Bluetooth receiver) (Ridley, c2, ln 47-49, battery), the Bluetooth speaker having: control knobs and buttons (Ridley, c7, ln 34-45); a driver (Ridley, Fig. 3, 4 and c6, ln 31-35); and a tweeter (Ridley, Fig. 3, 4 and c6, ln 36-39).
Ridley teaches a Bluetooth speakers that receives wirelessly from microphone.
Betts-Lacroix does not teach teaches the wireless instrument microphone and wireless headset microphone are Bluetooth microphones.
Ito teaches Bluetooth microphone that communicates audio via Bluetooth and output the audio by speakers (Ito, Fig. 1, Bluetooth microphone transmit audio data to mixer apparatus 40) (Ito, Fig.3, mixing circuit output audio via speaker 86c). The motivation to modify Betts-Lacroix’s wireless microphone into Ito’s Bluetooth microphone and communicates with Ridley’s Bluetooth speakers system is for audio signal producing signals from the plurality of music apparatus by isochronous transfer (Ito, ¶0010).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to configure in where wireless instrument microphone and wireless headset microphone are Bluetooth microphones as taught by Ito in Betts-Lacroix and Ridley for audio signal producing signals from the plurality of music apparatus by isochronous transfer.
Furthermore Ito also teaches a Bluetooth speaker (Ito, Fig.2, mixer apparatus 40 with Bluetooth module 41 and sound system 53; Fig.3, sound system with speaker 86c) having: built in digital device EQ that enhances sound before amplification (Ito, Fig. 2 and ¶0036, Mixer apparatus 40 with control circuits 44c perform equalizing process; Fig.3 and ¶0047, amplifier 86a); an effects module (Ito, Fig.2 and ¶0038, tone generator 42b output additive synthesis signals from digital music tones). The motivation to combine Ito’s built in digital device EQ that enhances sound before amplification and effect module is for with Betts-Lacroix’s wireless microphone and Ridley’s Bluetooth speaker system is for equalizing process of changing the frequency characteristics of the input signals (Ito, ¶0036) and for controlling the characteristics of audio signals by a program process (Ito, ¶0051).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to configure in where having: built in digital device EQ that enhances sound before amplification and an effects module as taught by Ito in Betts-Lacroix and Ridley for equalizing process of changing the frequency characteristics of the input signals and for controlling the characteristics of audio signals by a program process.
Furthermore, Family teaches a Bluetooth speaker with a built in digital reverb/delay and a midrange (Family, Fig.1A, 2A and ¶0030, speaker system with Bluetooth) (Family, Fig.2A and ¶0046, adding reverberation) (Family, Fig.2A and ¶0027, speakers 120 includes midrange drivers). The motivation to configure Family’s built in digital reverb/delay and a midrange is for increase of diffusiveness of the room effect (Family, ¶0046) and sound output at different frequency bands (Family, ¶0027).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to configure in where a built in digital reverb/delay and a midrange as taught by Family in Betts-Lacroix, Ridley and Ito for increase of diffusiveness of the room effect and sound output at different frequency bands.
(Betts-Lacroix, ¶0058).

Claim 8, the combination of Betts-Lacroix, Perkins, Ridley, Ito and Family teaches the Bluetooth speaker is a strappable padded speaker (Ridley, Fig.1 and 2, c2, ln 7-11). The motivation is for configure Ridley’s Bluetooth speaker strappable padded speaker for a better backpack for housing a portable entertainment and communications system (Ridley, c1, ln 58-60).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to configure in where the Bluetooth speaker is a strappable padded speaker as taught by Ridley in Betts-Lacroix, Perkins, Ito and Family for a better backpack for housing a portable entertainment and communications system.

Claim 9, the combination of Betts-Lacroix, Perkins, Ridley, Ito and Family teaches the Bluetooth speaker comprises a shoulder strap (Ridley, Fig.1 and 2, c2, ln 7-11). The motivation is for configure Ridley’s Bluetooth speaker comprises a shoulder strap is for a better backpack for housing a portable entertainment and communications system (Ridley, c1, ln 58-60).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to configure in where the Bluetooth speaker comprises a shoulder strap as taught by Ridley in Betts-Lacroix, Perkins, Ito and Family for a better backpack for housing a portable entertainment and communications system.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 5, 8 and 9 have been considered but are moot in view of new ground of rejections.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



February 20, 2022
/SIMON KING/Primary Examiner, Art Unit 2653